Citation Nr: 1735955	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches and, if so, whether service connection is warranted.

3. Entitlement to service connection for a low back condition.

4. Entitlement to service connection for residuals of a left hand and finger injury.

5. Entitlement to service connection for a left foot and toe condition.

6. Entitlement to an initial compensable rating for chronic bronchitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1982 to October 1992. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2011, August 2013, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board broadened the claim for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The issue of entitlement to an initial compensable rating for chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed September 2000 rating decision considered and denied the Veteran's claim of entitlement to service connection for anxiety disorder.


2. There is evidence associated with the claims file since the September 2000 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3. Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as generalized anxiety disorder, is related to active duty.

4. An unappealed September 2003 rating decision denied the Veteran's petition to reopen the claim for service connection for migraine headaches.

5. There is evidence associated with the claims file since the September 2003 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches.

6. The probative evidence of record shows that migraine headaches, low back, left foot and left toe disabilities are not related to service.

7. The medical evidence of record shows that the only residual resulting from a left hand and finger injury is a scar for which service connection has already been granted.


CONCLUSIONS OF LAW

1. The September 2000 rating decision that denied service connection for an anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2016). 

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
4. The September 2003 rating decision denying the Veteran's petition to reopen the claim for service connection for migraine headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

5. New and material evidence has been received sufficient to reopen the claim for service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2016). 

6. The criteria for service connection for migraine headaches, low back condition, residuals of a left hand and finger injury and a left foot and toe condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and post-service treatment records and lay statements have been obtained and associated with the claims file.  Also, the Veteran had VA examinations regarding his claims, which will be discussed in more details below.  

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening".  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Historically, the Veteran's claims for service connection for migraine headaches and depression were denied in an unappealed October 1998 rating decision, in which the RO determined that they was not etiologically related to his active military service.  Thereafter, the Veteran filed a claim for anxiety, which was denied in an unappealed September 2000 rating decision.  In addition, the Veteran filed a petition to reopen the claim for migraine headaches that was denied in an unappealed September 2003 rating decision in which the RO determined that new and material evidence had not been received.  The Veteran filed claims for migraine headaches and PTSD in January and February 2010, respectively.  

The relevant evidence of record at the time of the September 2000 rating decision denying an anxiety disorder included the following: service treatment records (STRs), which showed the Veteran had seven sessions of individual therapy for anger control from June 1989 to January 1990; an October 1998 VA examination, showing that the Veteran was diagnosed with mood swings and mild depression but no opinion as to the etiology; VA medical treatment records; and lay statements from the Veteran.  Based on this evidence of record, the RO denied service connection for anxiety disorder because there was no record of treatment for this condition in service.  The September 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014).

Since the September 2000 rating decision denying the claim for anxiety, the pertinent evidence received includes VA examinations conducted in October 2010 and September 2016 as well as a December 2016 supplemental medical opinion.  The October 2010 VA diagnosed the Veteran with generalized anxiety disorder and opined that it was secondary to military stress while the September 2016 VA, who also authored the December 2016 supplemental medical opinion, concluded that it was less likely as not that the Veteran's anger in-service was a symptom of an undiagnosed generalized anxiety disorder, but more likely a longstanding personality trait that was present before and during service. 

This recently submitted evidence is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is warranted.

Regarding the petition to reopen the claim for migraine headaches, the pertinent evidence at the time of the September 2003 rating decision included: the Veteran's STRs, showing that he complained of headaches; an October 1998 VA examination report, showing that the Veteran was diagnosed with migraine headaches but no opinion as to the etiology; VA medical treatement records; and lay statements from the Veteran.   Based on this evidence of record, the RO denied reopening the petition for migraine headaches because it determined that the Veteran had not submitted new and material evidence.  The September 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014).

Since the September 2003 rating decision denying the reopening the petition for migraine headaches, the pertinent evidence received includes: lay statements that the Veteran was exposed to paint fumes; an article regarding the long term effects of exposure to harmful pint fumes; additional medical treatment records; and VA examinations conducted in August and September 2016.  This recently submitted evidence is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for entitlement to service connection for migraine headaches is warranted.

III. Service Connection 

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing causation between the service-connected disability and the claimed disability.  Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998); Velez v. West, 11 Vet. App. 148 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A. Psychiatric Disorder

The Veteran believes that his psychiatric disorders, claimed as PTSD, depression and anxiety, are related to active service.  Specifically, he states that while stationed in Desert Storm from 1990 to 1991, a number of scuds hit near his station.  As a result, he was concerned for his safety during this time.  Additionally, he reports that he witnessed a fellow service member shoot himself in the thigh while on active duty.  Moreover, the Veteran states that he witnessed two planes collide in 1987 right over the base.

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Initially, the Board notes that, as concerning the requirement that PTSD be diagnosed in accordance with the DSM-V, although 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014).  Here, the Veteran's case was pending before the AOJ prior to August 4, 2014.  In any event, the RO afforded the Veteran another VA examination in August 2016.  

The Veteran's STRs reflect that at his October 1981 entrance examination, there were no notations of any symptoms, treatment or diagnosis of a psychiatric disorder.  The STRs, however, do show that the Veteran had seven sessions of individual therapy for anger control from June 1989 to January 1990, but the precipitating factors are documented in the record. Post-service VA medical treatment records, however, indicate that the Veteran has been treated for depression, anxiety and PTSD.

In response to his claim for PTSD, the Veteran was afforded a VA examination in October 2010.  The Veteran reported the stressors discussed above.  The examiner observed that the record included statements from the Veteran's family members, who noticed the Veteran's emotional functioning (anger and irritability) and thought processes of his environment that seemed out of character for the Veteran when compared to his pre-military demeanor.  The examiner also documented that the Veteran was prescribed Clonazepam for anxiety and Citalopram for mood.  The Veteran stated that he had recently participated in a 10 week group for PTSD.  The examiner commented, however, that a review of the medical records consistently described symptoms that were consistent with anxiety and not solely PTSD.

On mental status examination, the examiner observed that the Veteran was appropriately dressed and adequately groomed.  He was alert and oriented to person, place, date, month and year.  The examiner described the Veteran's mood as anxious and his affect congruent to topic.  The examiner observed that the Veteran's psychomotor was agitated, but that he spoke at a normal rate and tone.  The Veteran's thought processes were logical and goal directed.  His thought content was within normal limits.  He denied visual or auditory hallucinations.  His remote memory was intact to gross examination and his abstract thinking abilities were within normal limits.  The Veteran denied any difficulties with visual or auditory acuity.  The examiner further commented that there were no difficulties communicating.  In an effort to clarify problems the veteran experienced, a personality test was administered to assess his personality and behavioral characteristics.  The examiner commented that the Veteran's item endorsements indicated atypical response patterns and possible exaggeration of psychopathology consistent with a person who wants to be seen as experiencing extensive psychological distress. The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  She stated that it was likely that the Veteran previously met the full criteria in the past considering that he had experienced a number of events that may be considered as life threatening.  The examiner, however, commented that the Veteran did not report experiencing any symptoms consistent with DSM-IV criteria B or C for PTSD criteria.  Instead, she explained that a better diagnosis appeared to be generalized anxiety disorder, which she opined was secondary to secondary to military stress.  The examiner observed that the Veteran's mental conditions resulted in a diminished quality of life, poor view of self and distressing thought processes that have impacted his social relationships, which could explain his approach to psychological testing.  She, therefore, concluded that the Veteran's anxiety symptoms were most likely caused by or the result of military stress.

At the August 2016 VA examination, the examiner also opined that the Veteran did not meet the DSM-V criteria for PTSD.  Instead, she diagnosed him with generalized anxiety disorder.  The examiner stated that the Veteran did not report sufficient symptoms to warrant a diagnosis of PTSD.  She, instead, observed that the Veteran reported generalized anxiety about a number of things.  She noted that the Veteran did not report any trauma specific re-experiencing or avoidance, but rather general anxiety.  The examiner further observed that the Veteran's medical records reflected a diagnosis of PTSD.  She commented, however, that there was no rationale for the diagnosis in the records or formal testing and it appeared that the Veteran was originally given the diagnosis by a social worker in 2010 so he could attend a treatment group focused on PTSD symptoms.  She, therefore, concluded that the Veteran's symptoms met the criteria for a diagnosis of generalized anxiety disorder as he described worry and anxiety about a number of things (not trauma specific) and denied many symptoms necessary for a diagnosis of PTSD.  

In addition, the examiner documented the Veteran's difficulties with anger and irritability dating back to childhood (got in trouble for fighting) and anger management treatment in the military prior to Desert Storm.  As such, she commented that the anger the Veteran reported as a possible PTSD symptom was more likely related to a longstanding personality trait and/or irritability as part of generalized anxiety disorder.  With regard to the question of whether it was at least as likely as not that the Veteran's diagnosed mental disorder was a result of an in- service stressor related event, the examiner stated that there was no evidence of complaints or treatment for anxiety in service and the Veteran did not seek any mental health treatment for anxiety until 2010.  As such, she stated that it would be speculative to say that generalized anxiety disorder was related to or incurred as a result of an in-service stressor related event.   The examiner concluded that the Veteran's generalized anxiety disorder was less likely as not caused by or incurred as a result of the Veteran's military service or in-service stressors.

The RO obtained a supplemental medical opinion from the August 2016 VA examiner in December 2016 regarding whether it was at least as likely as not that the Veteran's symptom of anger requiring treatment was evidence of generalized anxiety disorder, although undiagnosed during active duty.  She opined that it was less likely as not that the Veteran's anger in service was a symptom of an undiagnosed generalized anxiety disorder.  She explained that irritability, not anger, is a symptom of generalized anxiety disorder.  The examiner continued by saying that there was no indication of any other symptoms related to anxiety or an anxiety disorder in service.  She explained that when she earlier wrote the statement regarding the link between irritability and generalized anxiety disorder, it was not intended to imply that the anger in service was related to generalized anxiety disorder.  Instead, the examiner stated that it was intended to imply that his current anger may be in part related to generalized anxiety disorder, but was more likely than not a longstanding personality trait that was present before and during service.  She commented that the current anger could be aggravated by the post-military development of generalized anxiety disorder.  The examiner concluded that there were no records to suggest the generalized anxiety disorder started in service.

Although there is conflicting evidence of record whether the Veteran's psychiatric disorder as a result of his active service, given in-service stressors, the medical evidence diagnosing generalized anxiety disorder, and the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service. See 38 C.F.R. §§ 3.303(a), 3.304(f); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder, diagnosed as generalized anxiety disorder, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Migraine Headaches

The Veteran believes that his migraine headaches are a result of his active duty.  In particular, he states that he was exposed to paint fumes on active duty, which resulted in his current disability.  As support for his claim, the Veteran submitted research material suggesting that exposure to paint fumes could lead to certain disabilities, including headaches.

Service connection may also be established for a Persian Gulf War veteran who exhibits objective indications of a chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2016).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War, and includes the claimant in this case.  See 38 C.F.R. § 3.317.

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or (ii) to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.

If, however, signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  However, service connection may still be established if otherwise warranted under VA law.

Unfortunately, the Board finds that service connection for migraine headaches is not warranted.

The relevant evidence of record includes the Veteran's STRs, which does confirm that the Veteran was treated in June 1987 for exposure to paint thinner.  He endorsed symptoms including, headaches, neck stiffness and dizziness.  It was documented that his symptoms subsided after 30 minutes.  Otherwise, the Veteran's STRs are unremarkable for any diagnosis or treatment for migraine headaches.  Post-service medical treatment records and the October 1998 VA examination report, however, show a diagnosis of migraine headaches. 

The Veteran had several VA examinations regarding his migraine headaches in August and September 2016.  The Veteran reported that his headaches began during service and that he had subsequently been diagnosed with both migraine and tension headaches.  He also stated that he was concerned about pyridostigmine pills, which he took during service in the Gulf War, as a possible cause of his headaches.  All the examiners confirmed a diagnosis of migraine headaches, but opined that they were not related to service.  

Specifically, the August 2016 examiner conceded that exposure to paint thinner was documented.  She observed that the medical literature in UpToDate and PubMed reveals that acute symptoms of exposure to paint thinner include nausea, vomiting, breathing problems, sore throat, drowsiness, dizziness, agitation, cough and diarrhea.  The examiner explained that laboratory abnormalities (elevated alkaline phosphatase and LDH) may also occur indicating some degree of liver toxicity.  She, however, noted that headaches as a long term consequence of short-term exposure have not been described.  The examiner stated that short-term effects of intentional abuse of inhalants can include headache as well as more serious CNS effects such as seizures, and long-term effects of intentional abuse on a chronic basis can include neurocognitive dysfunction, peripheral neuropathy and cerebellar dysfunction.  She further commented that none of these effects would be expected as a result of short-term exposure on a one time basis to inhaled hydrocarbons.  In addition, the examiner observed that the Veteran was exposed to pyridostigmine during service.  The examiner documented that the typical side effects of this drug includes sweating, diarrhea, nausea, vomiting, cramps, increased salivation, tearing, increased bronchial secretions, constructed pupils, facial flushing due to vasodilation and erectile dysfunction.  She stated that VA has investigated exposure to pyridostigmine as a possible cause of chronic multisymptom illnesses in Gulf War veterans and has concluded that the evidence does not support an association.   The examiner, therefore, opined that it was less likely than not that the Veteran's current migraine headaches were incurred in or caused by exposure to paint thinner and/or environmental hazards during service in the Gulf War.  She further observed that the Veteran sustained facial/head trauma during active service in 1989 and, accordingly, requested a formal traumatic brain injury (TBI) evaluation.

The TBI examiner also observed that the Veteran's STRs showed evidence of Veteran's elevated exposure to a leaking paint thinning.  The examiner noted that that the Veteran developed symptoms of headache/neck stiffness, nausea and dizziness, but that they subsided after 30 minutes (of fresh air).  The examiner stated that follow up visits showed no evidence of a recurrent headache.  Moreover, the examiner documented that the Veteran's STRs showed evidence that he was in a fight in May 1989, after which he was diagnosed with a right brow contusion and left elbow abrasion.  The examiner observed that there was no evidence of mental status change, TBI or recurrent headache on records for the rest of the Veteran's active service.  Accordingly, the examiner opined that the Veteran's disability pattern was a disease with a clear and specific etiology and diagnosis.  The examiner cited to "Gulf War and Health: Volume 8: Update of Health Effects of
Serving in the Gulf War (2010) Institute of Medicine (IOM)", stating that there is
inadequate/insufficient evidence to determine whether an association exists between being deployed to the Gulf War and neurological outcomes (including migraine headache).  The examiner concluded that the disability pattern or diagnosed disease (migraine) was not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

Accordingly, the probative evidence indicates that the Veteran's migraine headaches are not related to active duty.  As a layperson the Veteran is competent to report that he has headaches, however he is not competent to determine the etiology of his current symptoms, as the determinations as to the diagnosis and etiology of a neurological symptomatology is too medically complex a determination to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the VA medical opinions obtained and evidence of record evidence fail to link the Veteran's current migraine headaches to his active duty.

The Board has also considered whether the Veteran's migraine headaches as an undiagnosed illness or part of a medically unexplained chronic multisymptom illness for which presumptive service connection is warranted based on the Veteran's Persian Gulf service.  See 38 U.S.C.A § 1117  (West 2014); 38 C.F.R. § 3.317(e) (2016); See 38 C.F.R. § 3.317(a).  In this regard, signs or symptoms involving the respiratory system may be considered signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).  The evidence strongly weighs against such a finding as the migraine headaches were attributed to a definitive medical explanation.  Therefore, service connection for migraine headaches as due to an undiagnosed illness or medically unexplained illness is not warranted either.  See 38 U.S.C.A § 1117; 38 C.F.R. § 3.317 .
C. Low Back Condition

The Veteran believes his low back condition is related to active duty.  He states that he constantly had to load and unload heavy cargo as a part of his duties.  In the alternative, he asserts that this condition is secondary to his service-connected left knee disability and/or left foot condition.

The evidence of record, however, also finds against granting service connection on any basis - direct or secondary - for a low back condition.

The relevant evidence of record shows that the Veteran had VA examinations in July 2011 and August 2016.  At the July 2011 VA examination, the Veteran reported that his low back pain started in 1995 while living in Ft. Worth, Texas.  He did not recall any injury.  The examiner noted that the Veteran had an insidious onset of low back pain that had since become a constant pain or discomfort.  The Veteran did not recall being seen immediately, but stated that he has seen a chiropractor in the past for his pain.  In addition, the Veteran stated that he had a recent motor vehicle accident approximately a week ago where he was the restrained driver and his car was T-boned.  

The examiner diagnosed the Veteran with lumbar spine myofascial syndrome, but opined that it was less likely than not related to his treatment while on active duty.  In reaching this conclusion, the examiner observed that the Veteran's STRs showed that he was treated in April 1986 for left-sided back pain.  He stated that the examination at that time was negative and there was no evidence of any further care.  The examiner commented that he could not establish chronicity based on this one incident and medical visit.  He further noted that there was another incident of upper back pain dated September 1990.  The examiner observed that the Veteran had an injury while lifting.  He documented that, at that time, there was tenderness to palpation to the upper back centrally, but there was no evidence of any further care.  The examiner also opined that he could not establish chronicity from this incident either.   The examiner commented that a subsequent non-flying physical approximately one year following the upper back incident was negative for any abnormalities and that there was no interim data proximate to discharge.  Based on the evidence available, the examiner concluded that the Veteran's current lumbar spine condition was less likely than not related to his active duty.

The August 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the spine, but also opined that the Veteran's lumbar spine disability was not related to any incidents of service or his service-connected left knee disability.  Instead, she opined that the Veteran's degenerative arthritis and disc disease of the lumbar spine were the result of aging and not caused by his left knee condition.  The examiner stated that there was no evidence that the Veteran's back condition had been aggravated beyond its natural progression by the service-connected left knee disability.  Therefore, it was less likely as not that the Veteran's low back condition was proximately due to or the result of the left knee disability or was aggravated beyond its natural progression by the service-connected left knee disability.

The medical evidence in this case is unfavorable in terms of attributing the Veteran's current low back condition to his active service.  In determining whether there is this required attribution, the examiners provided a rationale with consideration of the Veteran's treatment records, his lay statements and the objective physical examination results.  Thus, the opinions had the proper factual foundation or predicate and are found to be of great probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and his claim of entitlement to service connection for low back condition on a direct and secondary basis, resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

D. Residuals of Left Hand and Finger Injury

The Veteran seeks service connection for residuals of a left hand and finger injury.

His STRs show that he was treated for a laceration to the left hand, fifth finger in September 1987.  Otherwise, the Veteran's STRs are unremarkable for any other injury, diagnosis, symptom or treatment for a left hand or finger condition.  Post-service medical treatment records are also silent for treatment, symptoms or diagnosis of any left hand or finger condition.

At the Veteran's July 2011 VA examination, he reported that while he was on active duty in Germany, he suffered an avulsion type laceration to the palmar surface at the base of the fifth finger at the metacarpal phalangeal joint.  The Veteran recalled that he was either loading or unloading the plane when this occurred.  The examiner observed that the records revealed that the Veteran was seen at the base where the laceration was cleaned and sutured.  The Veteran stated that he did okay following the suture removal.  He recalled having some pain in the area, but now he was doing well.  While the Veteran had no complaints of pain, he did report that he had occasional swelling.  Based on the medical evidence available, the examiner commented that there was no evidence of any complications.  The examiner commented that there was a question at one point of a possible infection, but commented that this was unfounded.  He stated that the Veteran's laceration had appeared to have undergone a normal healing course with sutures being removed and no further care rendered.  The examiner noted that the Veteran had no complaints in regards to the left hand other than the residual scar.  Based on the evidence available, the examiner opined that the Veteran's current scar to the left hand was more likely than not related to the laceration that occurred while on active duty. 

In light of this opinion, the RO granted service connection for the scar to the left hand.  There being no other evidence of residuals due to a left hand and finger injury, service connection, therefore, is not warranted.

E. Left Foot and Toe Condition

The Veteran also seeks service connection for a left foot and toe conditions.  

Unfortunately, service connection is not warranted for these claimed conditions.  Here, the Veteran was afforded several VA examinations and even submitted his own Disability Benefits Questionnaire (DBQ) regarding these conditions.  All of the medical opinions are unfavorable to the Veteran's claims.

At the July 2011 VA examination, the Veteran reported that he dropped a heavy object on his left foot.  He then stated that he started wearing steel-toe boots, but it still hurt his foot.  The examiner observed that the Veteran was seen at Dyess Air Force Base and had X-rays, which were negative for any fractures.  Moreover, the Veteran reported that this problem resolved and he could not recall any further problems.  The examiner diagnosed the Veteran with pes planus of the left foot, left foot plantar fasciitis and degenerative changes of the first metatarsalphalangeal (MTP) joint of the left foot.  He observed that there was evidence in the STRs that the Veteran was treated on one occasion for a left foot condition in 1984 when he dropped a heavy object on his left foot.  The examiner noted the Veteran was seen for a subungual hematoma to the left fourth toe, which was successfully drained with no complications noted.  He commented that there was no evidence of any fracture or further care.  Thus, he could not establish chronicity.  The examiner further observed that a flight physical that was done approximately one month following this incident was negative for any abnormalities to the foot and no complaints were noted.   He stated that subsequent flight physicals and non-flying physicals in 1986 and 1991 were negative for any abnormalities or complaints.  Moreover, the examiner commented that there was no evidence in the service medical record of the Veteran having any complaints or treatment in regards to pes planus or plantar fasciitis.  Further, he observed that there was no interim data proximate to discharge.  Based on the evidence available, the examiner opined that the Veteran's current left foot condition was less likely than not related to treatment during military service.

The July 2014 DBQ submitted by the Veteran does not provide an opinion regarding the Veteran's left foot and toe condition.

A September 2015 DBQ reflects diagnoses of pes planus, hallux rigidus and a left big toe crushed injury.  Based on the evidence of record and physical examination of the Veteran, the examiner opined that the Veteran's left foot condition was less likely than not incurred in or caused by the left foot injury in service.  He observed that the Veteran's STRs showed that at a follow-up visit five says after the initial crush injury to the left big toe, it had healed without any further complications.  In addition, the examiner stated that a September 2013 podiatry entry reflects that the Veteran's accelerated left foot fallen arch was incurred or caused by a posterior tibial tendon dysfunction of the left foot.  Accordingly, he concluded that the Veteran's left foot condition was not related to hos active duty, including the injury sustained to the left big toe.

A March 2016 DBQ reflects diagnoses of left foot first MTP joint, degenerative joint disease (DJD), post-traumatic and pes planus.  This examiner also noted that the Veteran's STRs showed that in 1984, he had pain in the left foot at the 4th digit (mostly at PIP) from dropping a bed post on his foot.  In 1988, the Veteran stepped wrong on the 1st digit causing PIP joint pain.  The examiner opined that the particular foot problems treated in the 1980s was likely not the same as the pes planus and 1st MTP joint, as those treatments were to the 4th left toe and and 1st left toe PIP joint.
 
Here, the medical evidence of record fails to link the Veteran's currently diagnosed left foot conditions to any incident of active service, including the injury to the left big toe.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left foot and toe condition is denied.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as MDD, is granted.

The petition to reopen a claim for entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for migraine headaches is denied. 

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for residuals of a left hand and finger injury is denied.

Entitlement to service connection for a left foot and toe condition is denied.


REMAND

Unfortunately, the remaining claim for an initial compensable rating for chronic bronchitis is being remanded to afford the Veteran another VA examination to assess the severity of this service-connected disability in light of the Veteran's statements suggesting that it may have worsened.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records from December 2016 forward.

2. Upon receipt of all additional records, schedule the Veteran for a VA examination by an appropriate specialist to assess the current severity of the Veteran's service-connected chronic bronchitis.  The examiner should review the claims file and note such review in the examination report or addendum to the report.  If possible, the appropriate DBQ should be completed.

3. Finally, readjudicate the claim on appeal.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


